United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-1426
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Gabriel Mata-Becerra

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                              Submitted: June 29, 2021
                                 Filed: July 6, 2021
                                   [Unpublished]
                                   ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Gabriel Mata-Becerra received a 51-month prison sentence after he pleaded
guilty to conspiring to distribute a controlled substance. See 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), 846. Mata-Becerra’s counsel requests permission to withdraw and, in an
Anders brief, suggests that the sentence is substantively unreasonable. See Anders
v. California, 386 U.S. 738 (1967). We affirm.
       We conclude that Mata-Becerra’s sentence is substantively reasonable. See
United States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing that “it
is nearly inconceivable” that once a district court has varied downward, it “abuse[s]
its discretion in not varying downward [even] further” (quotation marks omitted)).
The record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                      -2-